DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The six (6) information disclosure statements filed 11/19/20 have been received and made of record.  Note the acknowledged PTO-1449 forms enclosed herewith.   

Response to Amendment
The Preliminary Amendment filed 11/21/18 has been received and made of record.  As requested, claims 5-9, 12 and 15-19 have been amended.  Claims 1-20 are pending in the instant application.   

Specification
The disclosure is objected to because of the following informalities: para. [0026], line 2 “apposed” should read --opposed--; para. [0032], line 3 recites “the external facing surface 502”, however, “502” was previously designated as “opposed surface”; para. [0035], line 1, “silicon” should read --silicone--; para. [0036], line 5, “Flange 800” should read --Flange 802-- and para. [0044], line 3, “The” should read --An--.  Appropriate correction is required.


Claim Objections
Claims 6, 7, 10 and 11 are objected to because of the following informalities:  while it is clear that “the hydrocolloid” in claim 6 refers to the hydrocolloid substrate, Applicant is advised to amend the phrase to recite --the hydrocolloid substrate-- in order to remain consistent with previous used terminology; while it is clear that the “silicone adhesive” in claims 7 and 11 refers the silicone adhesive layer, Applicant is advised to amend the phrase to recite --the silicone adhesive layer-- in order to remain consistent with previous used terminology; and claim 10 should conclude with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 7 and 20 are is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2007/0179461 A1 (“Sambasivam et al”).
As regards claim 1, Sambasivam et al. discloses a hot melt silicone based ostomy and wound care skin attachment adhesives that anticipates Applicant’s presently claimed invention.  More specifically, Sambasivam et al. discloses a skin contact material for positioning against human or animal skin (see para, 0018, which discloses the device is attached to the body via silicone adhesive), the material comprising: a hydrocolloid substrate having a first surface intended to be positioned against the skin and a second surface intended to be facing away from the skin (see paras. 0028-0034, which discloses that the pressure sensitive adhesive is a pressure sensitive silicone adhesive and the reinforcement material may include natural or synthetic hydrocolloids, such as alginates or chitosan, etc.); a silicone adhesive layer provided on the first surface and intended to be positioned in contact with the skin to adhere the material to the skin (see para, 0018, which discloses the device is attached to the body via silicone adhesive), the silicone adhesive layer being non-continuous over the first surface such that areas of the first surface are not concealed by the silicone adhesive layer, the areas capable of positioning directly adjacent and/or in contact with the skin (see paras. 0045 and 0046, which discloses that the silicone adhesive may be continuous or discontinuous as a pattern coating).
As regards claim 2, Sambasivam et al. discloses the material as claimed in claim 1, wherein the hydrocolloid substrate comprises a synthetic material (see para. 0030, which discloses natural or synthetic cellulose, alginates or chitosan).
As regards claim 3, Sambasivam et al. discloses the material as claimed in claim 1, wherein the hydrocolloid substrate comprises a natural hydrocolloid (see para. 0030, which discloses natural or synthetic cellulose, alginates or chitosan).
As regards claim 4, Sambasivam et al. discloses the material as claimed in claim 3, wherein the hydrocolloid comprises any one or a combination of the following set of: a gum; a cellulose; cellulose derivative; an alginate; a starch (see para. 0030, which discloses cellulose and alginate).
As regards claim 7, Sambasivam et al. discloses the material as claimed in claim 1, wherein the silicone adhesive is a composite and comprises a plurality of different silicones and/or silicone based materials (see para. 0019).
As regards claim 20, Sambasivam et al. discloses a hot melt silicone based ostomy and wound care skin attachment adhesives that anticipates Applicant’s presently claimed invention.  More specifically, Sambasivam et al. discloses a skin contact material for positioning against human or animal skin (see para, 0018, which discloses the device is attached to the body via silicone adhesive), the material comprising: a substrate having a first surface intended to be positioned against the skin and a second surface intended to be facing away from the skin, the substrate comprising any one or a combination of a hydrocolloid, a low density polyethylene, a high density polyethylene, a polypropylene, a polyester or a silicone based material (see para. 0028-0034); a silicone adhesive layer provided on the first surface and intended to be positioned in contact with the skin to adhere the material to the skin (see para, 0018, which discloses the device is attached to the body via silicone adhesive), the silicone adhesive layer being non-continuous over the first surface such that areas of the first .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sambasivam et al. in view of U.S. Patent No. 5,009,648 (“Aronoff et al.”).
As regards claims 5 and 6, Sambasivam et al. disclose the material as claimed in claim 1 except that the material comprises gelatin or pectin, or that the hydrocolloid further comprises a carboxymethylcellulose in a polyisobutylene matrix.
Aronoff et al., however, discloses a skin contact material comprising a hydrocolloid that comprises polyisobutylene, carboxymethylcellulose gelatin and pectin (see Example 3).
It would have been obvious to one having ordinary skill in the art to substitute the skin contact material of Sambasivam et al. for the skin barrier composition of Aronoff et al.  since the substitution of one known ostomy skin contact material for another yields the predictable result of providing a seal so as to prevent leakage of evacuated liquids and gases and provides a device that is flushable in a toilet (Arnoff et al. col. 1, lines 9-14) or that is biodegradable and will break down in a compost heap or landfill (Arnoff et al. col. 2, lines 49-57).

Claim 8 is is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sambasivam et al. in view of U.S. Patent Application Publication No. 2009/0069764 (“Burlot et al.”).
As regards claim 8, Sambasivam et al. discloses the material as claimed in claim 1, except wherein the hydrocolloid substrate comprises a thickness in the range of 0.5 to 5.00 mm.  However, Burlot et al. teaches that it is conventional in the art to provide hydrocolloid adhesives for use with ostomy devices with thickness on the order of one to two millimeters (see para. 0005, 0006 and 0010).  
In view of Burlot et al., it would have been obvious to one having ordinary skill in the art to manufacture the hydrocolloid substrate of Sambasivam et al., which is constituted by the reinforcing member, since excessive thicknesses of structural adhesives reduces holding force (see para. 0006 of Burlot et al.).

Claims 9-14 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sambasivam et al. in view of U.S. Patent No. 3,457,919 (“Harbard”).
As regards claims 9, 10, 12 and 13, Sambasivam et al. discloses the material as claimed in claim 1, wherein the adhesive is coated continuously or discontinuously and may be coated as a pattern.  Sambasivam et al. fails to teach the silicone adhesive is formed as lines, dots, flecks or marks on the first surface, wherein the lines, dots, flecks or marks create a pattern on the first surface that is substantially uniform across the first surface, or wherein the silicone adhesive is formed as lines or ridges extending over the first surface or wherein the lines or ridges are distributed at the first surface to create geometric shapes.
However, Harbard teaches it is conventional to provide adhesive on a medical device in lines which create a pattern on the first surface that is substantially uniform across the first surface (see Fig. 7) and wherein the adhesive is formed as lines or ridges extending over the first surface or wherein the lines or ridges are distributed at the first surface to create geometric shapes (see Figs. 4, 6, 8).
In view of Harbard, it would have been obvious to one having ordinary skill in the art provide the adhesive of Sambasivam et al. in lines, uniformly across the first surface of the hydrocolloid so as to create a pattern as a matter of design choice absent a critical teaching and/or a showing of unexpected results derived therefrom.
As regards claims 11 and 14, Harbard fails to teach the patterns create a pattern at the first surface that is substantially non-uniform over the first surface such that the silicone adhesive comprises a plurality of different patterns at different regions of the 
However, absent a critical teaching and/or a showing of unexpected results derived from the shape of the pattern of the adhesive, the Office contends that the shape of the pattern does not patentably distinguish Applicant's invention over the prior art.

Claim(s) 15-18 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Sambasivam et al.
As regards claims 15-18, Sambasivam et al. discloses an ostomy or wound care appliance including a wound care device for attachment to the body with an adhesive.  While, Sambasivam et al. does not explicitly disclose the ostomy or wound care device is a medical dressing, a stoma gasket or medical adhesive pad, comprising a skin contact material according to claim 1, when placed on a wound, it is a wound dressing and a medical adhesive pad, and when placed on a stoma it prevents leakage and is therefore a stoma gasket.  Assuming arguendo that Applicant disagrees, the Office contends that it would have been obvious to one having ordinary skill in the art to use the device on a wound, thereby being a medical dressing and medical adhesive pad since it provides wound care and has an adhesive, thereby being a medical pad (see the abstract).  Further obvious would be use as a stoma gasket in order to prevent leakage of evacuated material, such as liquids and gases. 

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,206,864 (“Kavanagh et al.”) in view of Sambasivam et al.
As regards claim 19, Kavanagh et al. discloses an ostomy bag (bag 11) comprising a skin contact material (faceplate 12).  Kavanagh et al. fails to disclose the skin contact material comprises a hydrocolloid substrate having a first surface intended to be positioned against the skin and a second surface intended to be facing away from the skin; a silicone adhesive layer provided on the first surface and intended to be positioned in contact with the skin to adhere the material to the skin, the silicone adhesive layer being non-continuous over the first surface such that areas of the first surface are not concealed by the silicone adhesive layer, the areas capable of positioning directly adjacent and/or in contact with the skin.
Sambasivam et al., however discloses a faceplate in the form of a ostomy appliance comprising a hydrocolloid substrate having a first surface intended to be positioned against the skin and a second surface intended to be facing away from the skin (see paras. 0028-0034, which discloses use of the material may include natural or synthetic hydrocolloids, such as alginates or chitosan, etc.); a silicone adhesive layer provided on the first surface and intended to be positioned in contact with the skin to adhere the material to the skin, the silicone adhesive layer being non-continuous over the first surface such that areas of the first surface are not concealed by the silicone adhesive layer, the areas capable of positioning directly adjacent and/or in contact with the skin (see paras. 0045 and 0046).
It would have been obvious to one having ordinary skill in the art to substitute the ostomy appliance (faceplate) of Kavanagh et al. for the ostomy appliance of Sambasivam et al. since the substitution of one known element for another yields the predictable result of providing a seal so as to prevent leakage of evacuated liquids and gases.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 8, 16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5-7 of U.S. Patent No. 10,092,441 (“the ‘441 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention are broader in scope.
As regards claim 1 of the ‘441 patent recites all features of the claim 1; however, instant claim 1 is broader in scope than claim 1 of the ‘441 patent.  
As regards claim 4, note claim 2 of the ‘411 patent.
As regards claim 5, note claim 3 of the ‘441 patent.
As regards claim 8, note claim 5 of the ‘441 patent.
As regards claim 16, note claim 6 of the ‘441 patent.
As regards claim 18, note claim 7 of the ‘441 patent.
As regards claim 19, note claim 8 of the ‘441 patent.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ‘441 patent in view of Sambasivam et al. 
As regards claim 20, claim 1 of the ‘441 patent recites all features of except “a substrate having a first surface intended to be positioned against the skin and a second surface intended to be facing away from the skin, the substrate comprising any one or a combination of a hydrocolloid, a low density polyethylene, a high density polyethylene, a polypropylene, a polyester or a silicone based material” instead, claim 1 of the ‘441 patent recites “hydrocolloid substrate having a first surface intended to be positioned against the skin and a second surface intended to be facing away from the skin”. 
Sambasivam et al. teaches it is known to construct a substrate from a hydrocolloid as well as other materials such as polyesters, etc. (see paras 0029-0043).  In view of Sambasivam et al, it would have been obvious to one of ordinary skill in the art to construct the substrate of the ‘441 patent from various materials depending upon the intended use and desired propertie.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM M LEWIS/Primary Examiner, Art Unit 3786